Court of Appeals
of the State of Georgia

                                                             ATLANTA, October 23, 2018

The Court of Appeals hereby passes the following order

A19A0419. IN THE INTEREST OF J. M. ET AL., CHILDREN (MOTHER).


       The appellant in this case failed to comply with the notice of docketing mailed by this
Court and with Court of Appeals Rule 23 (a), regarding the filing of an enumeration of errors
and brief within twenty days after the appeal was docketed. See also Court of Appeals Rule 13.

      On October 10, 2018, this Court ordered the appellant to file an enumeration of errors
and a brief no later than October 22, 2018. As of the date of this order, the appellant's
enumeration of errors and brief still have not been filed. Accordingly, this appeal is deemed
abandoned and is hereby ordered DISMISSED. Court of Appeals Rules 7, 23 (a).



                                     Court of Appeals of the State of Georgia
                                          Clerk's Office, Atlanta, October 23, 2018.

                                          I certify that the above is a true extract from the minutes
                                     of the Court of Appeals of Georgia.

                                          Witness my signature and the seal of said court hereto
                                     affixed the day and year last above written.

                                                                        , Clerk.